202 F.2d 190
HARTv.WILLIAMS et al.
No. 11311.
United States Court of Appeals District of Columbia Circuit.
Submitted November 12, 1952.
Decided November 28, 1952.

Barrington D. Parker and George A. Parker, Washington, D. C., submitted on the brief for appellant.
John H. Wilson, Washington, D. C., submitted on the brief for appellees Percy B. Williams and Louise E. Williams.
John J. Carmody and Jo V. Morgan, Jr., Washington, D. C., submitted on the brief for appellee American Building Association.
Before CLARK, PROCTOR and BAZELON, Circuit Judges.
PER CURIAM.


1
After a hearing in appellant's suit to enforce a mechanic's lien, the court below overruled his objections to an order of reference to the auditor, and exceptions to the auditor's report. Appellant appeals from this action and the entry of judgment against him.


2
The objections to the reference are without merit. Moreover, the reference was made pursuant to the agreement of all counsel and the objections were not made until after the auditor had found the issues in favor of the appellees. And since the record amply supports the trial court's action in overruling appellant's exceptions to the report, the judgment below must be


3
Affirmed.